Title: To George Washington from Major General Arthur St. Clair, 4 February 1780
From: St. Clair, Arthur
To: Washington, George


          
            Sir
            Spring Field Febry 4th 1780
          
          The Enterprise intended against Buskerque’s Corps, the Night before last, I was obliged to give up after every thing was ready for the Execution—The Column that was to have been led by Colonell Hazen would have had seven or eight Miles to march thro’ the Woods, and, as the Night became very dark, and the Air thick, he was unwilling to trust altogether to the knowledge of the Guides without some Star to direct them—they indeed also disapointed us a whole Hour.
          Last Night the Person that had been sent to new York returned. He did not receive the Information that was expected from Colonell Willets Freind, who, it seems stands in so suspected a Light, that he is obliged to act with great Caution, and at that time declined seeing him—but from his own Observation, and what he learned from some Friends of his own in the City, he reports that, the East River is open, and a free Communication by water with Staten Island. that the number of Troops on York Island amount to about five Thousand and on Staten Island to an equal or greater number. Guards posted along the North River, and Cannon planted at different Distances from the City to Fort Washington—a Subalterns Guard at the Ferry from Paulus Hook, where there is about one hundred Tons of Hay Stacked—the Main Guard in the City Hall—Genl Knyhausen in Mr Moystens House; Genl Tryon in Mr Verplancks, and Genl Jones in Mr Reeds all in the same Street—a vast Number of Vessels laid up along the Wharfs—a forty Gun Ship in the east River, and three Frigates hauled up—a Vessel also lying at the point of the Battery, but he could not discover her to be of Force (other Accounts mount her with twenty Guns)—a Galley ashore in the Ice in th⟨e⟩ North River, but her Guns landed. He could get no Account of the Vessels at Turtle Bay or

Newtown but only generally, that some Ships were there, nor could he learn any thing of the Guards there. the greatest part of the Troops quartered in Town in the Colledge, and a Number of other public Buildings And many of them in the Houses of the Inhabitants—Wood extremly scarce, and no great Quantity has been carried from this side, what has been carried is almost entirely from Bergen and comunepas—This is I think the whole of his Information except that he saw about two thousand Men paraded in the Broad Way betwixt the old English Church and the Oswego Market—he judges they must have been that Number from their ocupying that Space formed four Deep.
          Mr Mercereau returned from New York last Night and reports that the Night before last a number of Sleighs, to the amount six hundred, were collected at Kingsbridge to carry Troops upon some Enterprise—if this be true, the Party in the broad Way were probably designed for it.
          Colonell Star with the Connecticut Troops arrived last Night, and Colonells Hazen—and Ogden are relieved. I Am Sir your very humble Servant
          
            Ar. St Clair
          
          
            P.S. When it was judged improper to proceed to Staten Island on the Plan that had been projected, Colonell Hazen proposed joining the Detachments that were to have taken different Routs and taking the command of the whole, and passing at DeHarts Point—this I did not approve of.
          
        